Citation Nr: 1330359	
Decision Date: 09/23/13    Archive Date: 09/30/13

DOCKET NO.  08-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a sinus disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, paranoid schizophrenia, reactive psychosis and depression.  

4.  Entitlement to service connection for a sinus disorder.

5.  Entitlement to service connection for a mouth disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.  

These matters come before the Board on appeal from April 2007, January 2009, November 2009, and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared for a March 2013 Travel Board hearing before the undersigned.  See 38 U.S.C.A. § 7107(c) (2012).  A transcript (Tr.) of the hearing has been associated with the Veteran's Virtual VA efolder.  

The Board recognizes that the Agency of Original Jurisdiction (AOJ) has consistently limited the acquired psychiatric disorder on appeal to PTSD.  However, the record reflects that the Veteran also has been treated for paranoid schizophrenia, for which he has received nonservice-connected pension benefits but has not been awarded VA disability compensation.  Additionally, the record contains evidence of other acquired psychiatric disorders, including reactive psychosis and depression.  As such, the Board finds the AOJ's narrow construction of the above-captioned issue to be inconsistent with the United States Court of Appeals for Veterans Claims (Veterans Court) holding that a claim of service connection for one acquired psychiatric disorder effectively encompasses claims for all such disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Nevertheless, the Board notes that the United States Court of Appeals for the Federal Circuit has ruled that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" is the claimant's disease or injury, rather than the symptoms thereof.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Moreover, the Veterans Court has noted in Clemons that the scope of Boggs and Ephraim is limited to claims to reopen, as this accomplishes a balancing effect that preserves the finality of agency decisions while still allowing veterans to pursue claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  See Clemons, 23 Vet. App. at 8-9 (observing that Boggs as well as Ephraim rely upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence).  Therefore, applying the dictates of Boggs and Ephraim in the context of Clemons, the Board finds that, for purposes of its new and material evidentiary analysis, the previously denied psychiatric claim should continue to be limited to service connection for PTSD, but that the reopened claim should then be broadened to include all acquired psychiatric disorders of record.

As a final introductory matter, the Board notes that the Veteran has presented evidence showing that he is currently unemployed and unable to work due to his paranoid schizophrenia and related psychiatric symptoms.  He is not presently service connected for that disability.  Nevertheless, in light of the actions taken below, the Board construes the evidence presented by the Veteran as an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  As this matter has not been developed for appellate review, it is referred to the AOJ for appropriate action.

The issues of service connection for acquired psychiatric, sinus, and mouth disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  An unappealed Board decision issued in April 2006 denied service connection for PTSD on the grounds that the record did not contain any evidence that such a diagnosis was warranted.

2.  An unappealed April 1975 rating decision denied service connection for a sinus disorder (claimed as chronic maxillary sinusitis and chronic frontal sinusitis) because the condition was noted on entry and did not undergo any worsening in service. 

3.  The evidence received since the unappealed April 2006 Board and April 1975 RO decisions is new and material as it relates to unestablished facts necessary to substantiate the Veteran's PTSD and sinus disorder claims and triggers the duty to assist to provide medical opinions in support of these issues.


CONCLUSIONS OF LAW

1.  The April 2006 Board decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 20.1100 (2012).

2.  The April 1975 rating decision that denied the Veteran's claim for service connection for a sinus disorder is final.  38 U.S.C.A. §§ 7105 (West 2002); 
38 C.F.R. §§ 3.156(b), 20.1103 (2012).

3.  The evidence received since the above prior final Board and RO decisions is both new and material and, thus, the issues of entitlement to service connection for PTSD and a sinus disorder are reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the instant claim.  

In this case, the Board is reopening the Veteran's previously denied PTSD and sinus claims.  As this is completely favorable to the Veteran, further consideration of VA's duties to notify and assist is unnecessary at this time.  

II.  Reopened Claims

The Veteran, in hearing testimony and other documents of record, contends that his PTSD and sinus disorder are etiologically related to his active military service and that service connection is therefore warranted for both conditions.  

Significantly, the record reflects that the Veteran previously submitted a claim for service connection for PTSD, which the Board denied in an April 2006 decision on the grounds that he did not meet the diagnostic criteria for that disorder.  The record also shows that the Veteran submitted a prior claim for service connection for a sinus disorder, which the RO denied in an April 1975 rating decision on the grounds that the condition had existed prior to his active service and had not permanently worsened therein.

The Veteran did not appeal the Board's April 2006 denial of his PTSD claim to the Veterans Court.  He also did not submit a timely notice of disagreement with the April 1975 RO denial of his sinus claim, nor supplement the record with new and material evidence within one year of its promulgation.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, both the April 2006 Board decision and the April 1975 RO rating decision are considered final.  See  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 (2012).  

The Veteran has since applied to reopen his PTSD and sinus claims.  In response, the AOJ has reopened those claims and then denied them on the merits.  Notwithstanding the AOJ's actions, the Board must still consider whether new and material evidence has been submitted as the outcome of that inquiry will determine whether it has jurisdiction to adjudicate the underlying issues de novo.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Board finds that the Veteran has presented new and material evidence sufficient to reopen both his PTSD and sinus claims.  The Board will discuss the reasons for each of these findings in turn.

      A.  PTSD

The evidence received since the April 2006 Board decision regarding service connection for PTSD includes a November 2006 written statement, referencing private treatment for that disorder.  See November 11, 2006, Statement in Support of Claim.  Other newly received evidence consists of VA medical records, documenting ongoing outpatient treatment for various mental health symptoms.  Also added to the record is newly elicited Decision Review Officer (DRO) and Board hearing testimony in which the Veteran attributes his PTSD to a particular in-service stressor - witnessing the death of his best friend and fellow soldier, "A.W." during basic training - that information was not addressed in the April 2006 decision.  See March 2008 DRO Hearing Tr. at 2; April 2013 Board Hearing Tr. at 14.  In that hearing testimony, the Veteran also attests to recurrent mental health problems, warranting VA and private medical treatment, since his period of active service.  See id. at 3; id. at 15-16.  
	
The aforementioned evidence, which is presumed credible for the purpose of determining whether it is new and material, not only post-dates the April 2006 decision but also pertains to an unestablished fact necessary to decide the Veteran's PTSD claim.  Specifically, the newly received evidence suggests that the Veteran has a current clinical diagnosis of PTSD, thereby satisfying the threshold element for service connection, which was not met at the time of the prior Board decision.  

In addition, the newly submitted evidence suggests that the Veteran's PTSD was caused by an unreported in-service stressor and that this disorder has been manifested by continuous symptoms since his military discharge.  Such evidence of a continuity of symptomatology may be sufficient to substantiate an in-service nexus for a chronic disease listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (noting that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  While mindful that the Veteran's PTSD is not per se included under that provision, the Board nevertheless finds that the newly received evidence, denoting in-service injury and subsequent recurrent symptoms, is at the very least sufficient to trigger the need for a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting, in pertinent part, that a VA medical examination is warranted where there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation").  Therefore, the evidence presented is new and material to reopen the Veteran's PTSD claim.  See Shade, 24 Vet. App. at 117.

      B.  Sinus disorder

The newly received evidence of record is also sufficient to reopen the Veteran's sinus disorder claim.  As noted previously, that claim was originally denied in an April 1975 RO rating decision on the grounds that the sinus disorder (diagnosed as maxillary sinusitis and chronic frontal sinusitis) had preexisted the Veteran's active service and had not worsened therein.  Since that time, the Veteran has undergone an October 2008 VA contract examination in which his current sinus conditions have been noted to have had their onset in "approximately 1970," when he was discharged from the military.  See October 2008 Nose, Sinus, Larynx, and Pharynx Examination.  In addition, the Veteran has testified that his sinus problems did not become noticeable until his active service, when he was forced to march on "dusty trails" during basic training.  See April 2013 Board Hearing Tr. at 7.

The October 2008 VA examination findings, in tandem with the Veteran's subsequent hearing testimony, collectively indicate that his preexisting sinus disorder may have worsened in service or, in the alternative, that he may suffer from one or more other sinus conditions that are service-related.  Therefore, the Board considers that evidence both new and material as it relates to a previously unestablished fact (in-service aggravation or incurrence) necessary to decide the Veteran's sinus claim.  Moreover, such evidence is presumed credible for the limited purpose of reopening that claim. 

In summary, the Board finds that, as new and material evidence has been submitted, the Veteran's previously denied PTSD and sinus disorder claims are considered reopened.  To that extent only, the appeal is granted.


ORDER

New and material evidence having been received, the issue of service connection for PTSD is reopened, and the appeal is allowed to this extent only.

New and material evidence having been received, the issue of service connection for a sinus disorder is reopened, and the appeal is allowed to this extent only.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's reopened claims as well as his original claim of service connection for a mouth disorder.  See 38 C.F.R. § 19.9 (2012).  

I.  VA Records Procurement 

At the recent Board hearing, the Veteran testified that he had been placed on medication for mental health problems beginning in "'71 or '72," and that this treatment had been administered by the VA Medical Center in Waco.  See April 2013 Board Hearing Tr. at 15-16.  In addition, the claims file contains an October 31, 1983, "Reply to Medical Inquiry," indicating that, as of that date, the Veteran's VA medical records were stored at that medical facility.  

The claims file also contains VA hospitalization records from Waco dated from February 6, 1975, to March 14, 1975, but is otherwise negative for any records from that facility dated prior to November 2000.  Moreover, while the AOJ has confirmed the unavailability of Waco VA medical records dated from January 1, 1973, to December 31, 1974, it has not rendered such a finding with respect to other records generated at that facility before and after that time period.  See January 2004 Negative Response for Waco Treatment Reports for the Period from January 1, 1973, to December 31, 1974.  To the contrary, the AOJ has issued a May 2008 formal finding of unavailability with respect to records from the Dallas VA Medical Center, dated from January 1971 to December 1972, but has not rendered such a finding regarding any records generated contemporaneously by the Waco facility.

Accordingly, as the Board is now on notice of potentially outstanding VA medical records that may be pertinent to the Veteran's reopened PTSD claim, attempts to obtain these records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, on remand, the AOJ should obtain all relevant VA medical records dated since May 15, 2013, when the most recent records were added to the Veteran's Virtual VA efolder.  Id.

II.  Private Treatment Records

During the April 2013 hearing, the Veteran not only summarized his relevant VA mental health treatment history but also acknowledged seeking private treatment from a psychiatric provider with the initials "L.T."  See April 2013 Board Hearing Tr. at 15.  The Board recognizes that records from that private clinician, dated from April 1982 to October 1988, have already been associated with the Veteran's claims file.  However, the Veteran has since provided a November 2006 statement referencing contemporaneous private treatment for PTSD.  See November 16, 2006, Statement in Support of Claim.  It remains unclear whether there are any records from Dr. L.T., dated after October 1988, which have yet to be obtained, or whether there are pertinent records from any other private mental health care providers that remain outstanding.  Accordingly, the Board finds that, on remand, the AOJ should elicit the Veteran's authorization for the release of any additional private treatment records pertinent to his PTSD claim.  Then, if he provides the requested authorization, the AOJ should undertake reasonable efforts to obtain the identified private records.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  

The AOJ should also undertake reasonable efforts to elicit records from "Dr. W.," a private dental clinician who, according to the Veteran, treated him for an abscessed tooth in "about '80,"and then ordered a biopsy that revealed a mouth tumor.  See April 2013 Board Hearing Tr. at 12-13.  Records from that private clinician are highly relevant to the Veteran's claim of service connection for such a condition.  Therefore, as efforts to obtain those private records do not appear to have yet been made, such development should be accomplished on remand.   Id.
	
III.  PTSD Stressor Verification 

The record reflects that the AOJ has issued an April 27, 2007, formal finding of insufficient information upon which to verify the Veteran's alleged PTSD stressors, which include not only the aforementioned incident (witnessing his best friend and fellow soldier die during basic training) but also discrimination and harassment by his drill instructor.  Significantly, however, the AOJ's formal finding predated the Veteran's DRO and Board hearing testimony, as well as the other evidence he has since submitted in connection with his PTSD claim.  Based on the new information the Veteran has provided, the Board finds that the AOJ should forward his claims file, and any additional pertinent evidence obtained pursuant to this remand, to the United States Army and Joint Services Records Research Center (JSRRC) and request that it attempt to verify the stressors on which his PTSD claim is predicated.

IV.  Service Personnel File

To facilitate the verification of the Veteran's alleged PTSD stressors, and otherwise lend support to his appeal, his entire service personnel file should be obtained.  In this regard, the Board acknowledges that the AOJ previously requested and obtained pages from the Veteran's personnel file showing his units and dates of assignment, awards and decorations, and lack of combat operations and official travel outside the United States.  However, it appears that additional personnel records may be outstanding and, thus, should be obtained on remand.


V.  Medical Examinations

In a claim for service connection, VA's duty to assist includes providing a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence that an event, injury, or disease occurred in service, or that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent/recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, VA examinations are warranted in support of all of the Veteran's pending service-connection claims.  

      A.  Acquired Psychiatric Disorder 

In determining that such additional development is needed for this reopened issue, the Board is mindful that the Veteran's diagnoses of paranoid schizophrenia and reactive psychosis fall within the category of chronic diseases listed under 38 C.F.R. § 3.309.  Nevertheless, the Board finds that service connection for those particular psychiatric disorders are not yet warranted based upon the existing record.  Indeed, while the Veteran has attested to recurrent mental health problems since leaving service, he has not alleged, and the record does not otherwise suggest, a continuity of psychotic symptomatology sufficient to warrant service connection on a presumptive basis.  See Walker, 708 F.3d at 1338-40.  While insufficient to grant the requested benefits, however, the evidence of record is enough to trigger the need for a VA psychiatric examination, as the Board has already acknowledged in its decision to reopen the Veteran's PTSD claim.  See Shade, 24 Vet. App. at 117.  Accordingly, such an examination should be conducted on remand.

The VA clinician who conducts the requested psychiatric examination should pay particular attention to the Veteran's complaints of ongoing mental health problems persisting since service, as well as outpatient treatment and hospitalizations, beginning in the mid-1970s, for paranoid schizophrenia and related symptoms.  In addition, recognizing that the Veteran's mental health history also includes treatment for alcohol and illicit drug abuse, the Board finds that the VA psychiatric examiner should expressly consider whether any current substance abuse disorder constitutes a secondary disability, or a symptom, of a service-related acquired psychiatric disorder that is not the result of the Veteran's own willful misconduct.  In this regard, the Board observes that, while VA law prohibits a grant of direct service connection for drug or alcohol abuse, VA benefits may still be granted where the illicit activity is shown to be a secondary disability, or symptom, of an acquired psychiatric disorder, which was caused or aggravated in service and is not itself the product of willful wrongdoing.  38 U.S.C.A. § 1110; VAOPGCPREC 2-98 (Feb. 10, 1998); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 

      B.  Sinus Disorder

As noted above, the Veteran was diagnosed with a sinus disorder that preexisted his active service.  Specifically, he complained of sinus problems on entry (see February 1968 report of medical examination, #73 (noting maxillary sinusitis, but finding no profile was needed)), and a contemporaneous (March 1968) statement from a private practitioner confirmed a history of clinical treatment for frontal and maxillary sinusitis.  As such, the presumption of soundness does not attach with respect to that condition.  See 38 U.S.C.A. § 1111 (West 2002) (noting that every veteran is presumed be in sound condition upon entry into service, except as to conditions noted at the time of enlistment).  However, without further information, it remains unclear whether the Veteran's preexisting sinus disorder worsened in service, in which case the presumption of aggravation would arise and the burden would shift to VA to establish by clear and unmistakable (obvious or manifest) evidence that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (a) and (b) (2012).  Accordingly, on remand, the Veteran should be afforded a VA examination that addresses whether his preexisting sinus disorder increased in severity during active service and, if so, whether such worsening was clearly and unmistakably due to the natural progress of the disability.  The requested VA examination should also focus on whether any other currently diagnosed sinus disorder was caused or aggravated by the Veteran's active military service.  In making these determinations, the examining VA clinician should take into account all pertinent evidence of record, including the Veteran's April 1968 in-service treatment for head pain and rhinorrhea; his complaints of sinusitis, asthma, and shortness of breath, and the clinical finding of sinusitis noted on his February 1970 separation examination; his extensive post-service treatment for sinus and related respiratory problems; the October 2008 VA contract examination findings of sinus conditions that had their onset in "approximately 1970," when he was discharged from service; and his complaints of continuous sinus problems persisting since service. 

      C.  Mouth Disorder
      
With respect to the final issue on appeal, the Veteran has submitted clinical evidence of treatment for a left mandibular tumor (ameloblastoma), which included surgical extraction in 2006.  He also has reported a history of related mouth problems that had their onset during active military service, when he was allegedly exposed to contaminated water at Fort Bragg, North Carolina.  See April 2013 Board Hearing Tr. at 8-11.  

The Veteran's available service personnel records confirm his account of being stationed at Fort Bragg.  Thus, while a layperson, he is deemed competent to report his perceptions of the water quality at that Army installation.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Conversely, the Veteran has not demonstrated the requisite expertise to opine as to whether the water at Fort Bragg was, in fact, contaminated, and, if so, whether his exposure to such contaminants caused or aggravated his mouth tumors.  On the contrary, such questions fall outside the realm of the common knowledge of a lay person and therefore require medical expertise to resolve.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

While insufficient to grant service connection, however, the above lay assertions support the Veteran's mouth disorder claim by suggesting a continuity of relevant symptoms dating back to service.  The Board recognizes that the Veteran, by his own admission, has not been diagnosed with malignant tumors, or with any other mouth disorder recognized as chronic under 38 C.F.R. § 3.309(a).  Therefore, he may not prevail in his claim for service connection based solely upon continuity of symptomatology.  Indeed, that is no longer a valid theory for demonstrating in-service incurrence and nexus for non-malignant tumors and other disabilities that fall outside the scope of the applicable regulation.  38 C.F.R. § 3.309(a); Walker, 708 F.3d at 1338-40.  However, as was noted previously with respect to the Veteran's PTSD, evidence that suggests an in-service injury and subsequent recurrent symptoms of disability may be sufficient to trigger the low threshold for a VA examination.  See McLendon, 20 Vet. App. at 83 (2006) (noting, in pertinent part, that a VA medical examination is warranted where there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation").  Given the Veteran's lay statements, the clinical showing of current disability, and the evidence of outstanding pertinent treatment records, which must be elicited on remand, the Board finds that a VA examination is necessary to decide this issue.  

Therefore, the Board finds that, following reasonable efforts to obtain any relevant private treatment records identified by the Veteran, he should be afforded a VA examination that addresses the nature and etiology of any mouth tumors, or related conditions, found to be present.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Waco, Texas, VA Medical Center for the periods prior to January 1, 1973; from January 1, 1975, to October 2000; and from May 15, 2013, to the present.  Also obtain any additional treatment records from the VA North Texas Health Care System dated since May 15, 2013.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the following:

(a)  All records of psychiatric treatment from "Dr. L.T.," dated after October 1988.

(b)  All records of treatment for mouth tumors and related symptoms provided by "Dr. W."

(c)  All other previously unobtained private medical records that the Veteran identifies in connection with his claims for an acquired psychiatric disorder, a sinus disorder, and a mouth disorder (claimed as "mouth tumors").  

If the Veteran completes the requested authorization and consent form, make two attempts to obtain the relevant private treatment records or issue a formal finding as to why such records cannot be obtained.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193; 38 U.S.C.A. § 5103A(2)(B).

3.  Obtain the Veteran's complete service personnel records from his period of active duty extending from March 21, 1968, to March 20, 1970.  

4.  If any of the records requested in items 1 through 3 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be advised to submit any relevant treatment records in his own possession.

5.  After completing the development indicated in items 1-4, request that the United States Army and Joint Services Records Research Center (JSRRC) perform searches of all available and appropriate records in an effort to verify the Veteran's alleged in-service stressors (witnessing his fellow soldier and best friend, "A.W." die during basic training and enduring discrimination and harassment from a drill instructor).  If any stressor is not capable of corroboration, the Veteran should be informed.

6.  After completing the development indicated in items 1-5, schedule the Veteran for a VA examination to ascertain the nature and etiology of any current acquired psychiatric disorder, to expressly include PTSD; paranoid schizophrenia; reactive psychosis; and depression.  

The paper claims file and Virtual VA efolder should be reviewed in conjunction with the examination and the examiner's report should note that review.  All testing deemed necessary should be conducted and results reported in detail.  The VA examiner's report should address the following:

(a)  Diagnose all current psychiatric disabilities and provide full multi-axial diagnoses under the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

(b)  Specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the DSM- IV. 

(c)  If a diagnosis of PTSD is warranted, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is predicated.

(d)  Discuss whether it is at least as likely as not (50 percent or more probability) that any other currently diagnosed psychiatric disorder - including paranoid schizophrenia; reactive psychosis; and depression, but excluding drug or alcohol abuse - was caused or aggravated by the Veteran's reported in-service stressors or by any other aspect of his qualifying active service.

(e)  For any acquired psychiatric disorder found to be service-related, state whether it is at least as likely as not (50 percent or greater probability) that such a disorder caused or aggravated any current substance abuse disorder.

In offering the requested opinions, the examiner should consider all pertinent evidence of record, in particular the Veteran's assertions of various stressors incurred during his active service.  Moreover, the examiner is directed to accept as true the Veteran's account of ongoing mental health problems that have required psychiatric treatment.  

All findings, along with a robust rationale for any opinion expressed, should be set forth in the examination report.  If any of the examiner's findings are speculative in nature, it is essential that he or she provide a rationale for why an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that would facilitate an opinion, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  After completing the development indicated in items 1-5, schedule the Veteran for an examination to determine the nature and etiology of any currently diagnosed sinus disorder.  

The paper claims file and Virtual VA efolder should be reviewed in conjunction with the examination and the examiner's report should note that review.  All necessary testing should be conducted and the results reported in detail.  The VA examiner's report should address these questions:

a)  Did the Veteran's maxillary sinusitis and chronic frontal sinusitis, which were noted at the time of his entry into service, increased in severity during such service?

If the answer to the above question is "Yes," was the increase in severity clearly and unmistakably (obviously or undebatably) due to the natural progress of either disability?

(b)  Is it at least as likely as not (50 percent or greater) that any other sinus disorder, or related respiratory condition, had its clinical onset during active service or is related to any in-service disease, event, or injury? 

In offering the requested opinions, the examiner should consider all pertinent evidence of record, in particular the April 1968 in-service treatment for head pain and rhinorrhea; the complaints of sinusitis, asthma, and shortness of breath, the clinical finding of sinusitis noted at separation; and the extensive post-service treatment for sinus and related respiratory problems.  The VA examiner should also expressly address the October 2008 VA contract examination, which revealed sinus conditions that had their onset in "approximately 1970," when the Veteran was discharged from service.  Finally, examiner should accept as true the Veteran's account of exposure to "dusty trails" during basic training, and his complaints of recurrent sinus problems persisting since his active service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

8.  After completing the development indicated in items 1-5, schedule the Veteran for a VA examination to determine the nature and etiology of any mouth tumors, or related residual disabilities, found to be present.  The paper claims file and Virtual VA efolder should be reviewed in tandem with the examination and the examiner's report should note that review.  All appropriate tests should be conducted.  

The VA examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed mouth disorder, to expressly include any non-malignant tumors or residuals thereof, had its onset in, or is otherwise related to, the Veteran's active service, including his alleged exposure to contaminated water at Fort Bragg, North Carolina. 

In offering the requested opinion, the examiner should consider all pertinent evidence, in particular the Veteran's documented surgical treatment for a mandibular tumor (ameloblastoma) in May 2006, and any additional relevant treatment records obtained pursuant to this remand.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why such an opinion cannot be made without resorting to speculation.  

9.  Thereafter, and upon undertaking any additional development deemed necessary, readjudicate the issues of acquired psychiatric, sinus, and mouth disorder disorders.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Veterans Court must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


